DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 VEGORY DULIX and ERDINE DULIX,
                           Appellants,

                                     v.

  PEMBROKE FALLS HOMEOWNERS ASSOCIATION, INC., a Florida
                      corporation,
                       Appellee.

                               No. 4D17-651

                          [November 22, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE16-001714
(05).

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellants.

   Diane J. Zelmer and Awilda Esteras of Siegfried, Rivera, Hyman, Lerner,
De La Torre, Mars & Sobel, P.A., Plantation, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.